Exhibit 99.1 \ MAGNUM HUNTER RESOURCES ANNOUNCES BOARD OF DIRECTOR CHANGES Elects Stephen C. Hurley To Board FOR IMMEDIATE RELEASE – Houston – (Market Wire) – October 3, 2011 – Magnum Hunter Resources Corporation (NYSE: MHR) (NYSE Amex: MHR-PrC and MHR-PrD) (the “Company” or “Magnum Hunter”) announced today the election of Mr. Stephen C. Hurley to the Company’s Board of Directors, effective October 1, 2011. Mr. Hurley will serve as an independent director on the Board. With the election of Mr. Hurley, the Company’s Board of Directors will be comprised of nine members. Mr. Hurley is replacing Mr. Gary L. Hall on the Company’s Board of Directors who resigned effective October 1, 2011.
